                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNMARIE WATSON,                                          CIVIL ACTION
             Plaintiff,

              v.

BOSTON MARKET CORPORATION,                                NO. 17-5648
             Defendant.

                                         ORDER

       AND NOW, this 22nd day of March, 2019, upon consideration of Defendant, Boston

Market Corporation’s Motion for Summary Judgment (Document No. 31, filed February 8,

2019), Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment

(Document No. 32, filed February 22, 2019), and Defendant, Boston Market Corporation’s

Reply to Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment

(Document No. 33, filed March 14, 2019), for the reasons set forth in the accompanying

Memorandum dated March 22, 2019, IT IS ORDERED that the Motion for Summary Judgment

is GRANTED. JUDGMENT IS ENTERED in FAVOR of defendant, Boston Market

corporation, and AGAINST plaintiff, Annmarie Watson.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
